Citation Nr: 0524877	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  98-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil region, claimed as secondary to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He also had service characterized as under 
other than honorable conditions from November 1978 to August 
1979.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter has 
been previously remanded on three occasions.  A review of the 
record shows that the RO has complied with all remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Cancer of the right tonsil region was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is cancer of the right tonsil region, 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSION OF LAW

Cancer of the right tonsil region was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed his 
initial claim of service connection prior to enactment of the 
VCAA.  This matter was remanded in May 1999 and in February 
2002 the veteran was issued a VCAA letter.  In October 2003, 
this matter was remanded again, and a VCAA letter was issued 
in February 2004.  These letters effectively notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted, this 
matter has been remanded on prior occasions to ensure 
compliance with the VCAA.  The contents of the February 2002 
and February 2004 notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private medical records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  Opinions have been offered from the 
veteran's private physicians, and VA physicians.  In a March 
2003 development memo, the Board instructed the Board's 
Evidence Development Unit (EDU) to obtain all tissue samples 
associated with a biopsy of the right tonsil accomplished in 
September 1996, and obtain a review of the tissue samples and 
an opinion from the Armed Forces Institute of Pathology 
regarding etiology of the veteran's cancer of the right 
tonsil.  In June 2003, the RO received from the veteran an 
authorization and consent to release the tissue samples to 
VA.  In October 2003, the Board remanded the matter to the RO 
for such development.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1304.  In 
February 2004, the RO issued a VCAA letter to the veteran and 
in light of the enactment of the Health Insurance Portability 
and Accountability Act (HIPAA) enclosed a revised VA Form 21-
4142 for authorization of release of information to obtain 
the tissue samples.  The veteran did not respond.  In 
December 2003, the RO issued a supplemental statement of the 
case which referenced the veteran's failure to respond, and 
the inability to obtain the tissue samples without the 
veteran's consent.  The veteran did not respond.  VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining the documentation to support his claim.  See 
38 C.F.R. § 3.159(c)(1)(i) and (ii).  VA, however, has not 
obtained an opinion from the Armed Forces Institute of 
Pathology, because a request for an opinion regarding 
etiology would be futile without the veteran's tissue 
samples.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.  

I.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

II.  Factual Background

On an August 1969 Report of Medical History prepared by the 
veteran for separation purposes, the veteran marked the 
"No" box for ear, nose, or throat trouble.  On an 
examination performed for separation purposes in August 1969, 
the only diagnosis reflected was visual acuity corrected 
20/20.  The veteran's mouth and throat were clinically 
evaluated as normal.

A September 1996 private surgical pathology report reflects 
that the veteran underwent a biopsy of the right tonsil, and 
the final diagnosis was infiltrative grade 3 focally 
keratinizing squamous cell carcinoma.

In November 1996, the veteran's private oncologist, Dr. John 
H. Edlund, M.D., stated that the veteran was being treated 
with irradiation therapy and chemotherapy for a T4N2M0 Stage 
IV squamous cell carcinoma of the right tonsil region with 
involvement of right upper neck nodes.  Dr. Edlund opined 
that the extent of the disease was unusual in a man of his 
young age, especially in a nonsmoker.

In December 1996, the veteran's private physician, Dr. 
Raymond O. Smith, M.D., F.A.C.S., reviewed the veteran's 
available records and pathology, and noted that the veteran 
is a nonsmoker with the exception of having smoked for one 
year in 1968.  He drinks 3 to 4 beers per day.  He noted 
exposure to Agent Orange.  Dr. Smith opined:

In attempting to determine the cause of 
his cancer, I have reviewed material 
regarding carcinomas for which there is a 
presumption that Agent Orange has 
contributed to the development of a 
cancer.  In this list are airway 
carcinomas, including cancer of the lung, 
bronchus, larynx, or trachea.  As in any 
other airway cancer related to inhalants 
such as tobacco, any portion of the 
respiratory tract, including the common 
respiratory tract of the tonsil and 
pharynx, might be involved in the 
exposure to the toxic substance.  Because 
of this I think it is reasonable to 
assume that Agent Orange could well have 
played a role in the development of [the 
veteran's] cancer.  I think this must be 
considered very strongly, particularly in 
view of the fact that he is a nonsmoker, 
and is relatively young to develop such a 
carcinoma.

Dr. Smith concluded as follows:

To summarize, [the veteran] is a young 
man who is a nonsmoker who has developed 
cancer.  His past history reveals 
exposure to Agent Orange.  There is an 
accepted correlation between airway 
cancers and Agent Orange.  The tonsils 
and pharynx are a portion of the common 
airway from the oral cavity to the 
larynx.

In January 1997 correspondence, the veteran's private 
physician, Dr. Thomas R. Spooner, M.D., stated that the 
veteran had been treated since August 1996 with carcinoma of 
the base of the tongue and tonsil.  Dr. Spooner opined that 
"[i]t is extremely unusual for someone who has never smoked 
to develop this type of a carcinoma," and that the veteran 
"is wondering if it isn't somehow related to his exposure to 
agent orange."

In February 1997, the veteran's private physician, Alan D. 
Campbell, M.D., noted the diagnosis of Stage IV squamous 
carcinoma of the right tonsil in September 1996, and that the 
veteran is 47 years old, a nonsmoker, and a social to 
moderate drinker.  Dr. Campbell opined as follows:

Agent Orange has been implicated in the 
etiology of carcinoma of the 
aerodigestive tract, and I think it must 
be considered strongly in this case 
because he is in other ways very atypical 
of patients with head and neck cancer.  
He is significantly younger than the 
average age of patients presenting with 
squamous carcinoma of the aerodigestive 
tract, and he is also a nonsmoker, as 
well as only a social drinker.  

It will, of course, not be possible to 
prove a positive correlation between [the 
veteran's] head and neck cancer and Agent 
Orange, however, given his atypical 
presentation and his documented exposure 
to Agent Orange, as well as previous 
reports associating Agent Orange with 
head and neck cancer, I believe this must 
be strongly considered.

In December 1999, a VA physician, the Chief of Administrative 
Medicine, offered an opinion.  The physician opined as 
follows:

Carcinoma of the tonsil is not rare for 
oncologists who have a major interest in 
head and neck oncology.  It is known 
(although unusual) that cancer of the 
tonsil can arise in nonsmokers and non-
drinkers.  The history provided is that 
of minimal smoking exposure and modest 
alcohol consumption.  

The pathology report is also notable in 
that denosquamous carcinoma from a head 
and neck site is unusual.  Whether in 
fact this histology suggests an Agent 
Orange etiology is unknown to me.  A 
pathologist versed in both head and neck 
oncology and specific histologic patterns 
associated with Agent Orange would be 
better able to address this question and 
should review the slides.

Lastly, the separation of the oropharynx 
(of which the tonsil is one part) from 
the larynx and the remainder of the 
respiratory tract is somewhat artificial.  
The oropharynx would be exposed to the 
same inhalants as the lower respiratory 
tract.

In summary, [the veteran] presents with a 
highly unusual clinical picture.  It 
would seem possible that there exists a 
relationship between his cancer and 
herbicide exposure.  To go beyond this 
and state any kind of "probability" 
would be difficult to defend unless 
further information could be teased out 
from the pathology slides.  Drawing a 
cause and effect conclusion would be 
precarious even with further information.

The VA Chief Public Health and Environmental Hazards Officer 
issued a memorandum in September 2000 noting the veteran's 
service in Vietnam, the 1996 diagnosis of metastatic cancer 
involving the neck which was subsequently felt to be due to a 
primary cancer of the tonsil, and the veteran's history of 
having smoked cigarettes for one year in 1968 and drinking 3 
to 4 beers per day.  She opined as follows:

Cancers of the tonsils and larynx have 
separate ICD-9-CM codes; 146.0 and 161 
respectively.  Similarly, cancer of the 
tonsil differs from the other 
malignancies currently listed under 
38 C.F.R. § 3.309(e) in terms of anatomic 
location and/or histology.  Therefore, in 
our medical opinion the veteran's 
malignancy is not included as a 
presumptive disorder under 38 C.F.R. 
§ 3.309(e).

The 1999 Institute of Medicine (IOM), 
National Academy of Sciences, report 
Veterans and Agent Orange Update 1998, 
does not explicitly address cancer of the 
tonsils.  Therefore, in our opinion it is 
possible that the veteran's cancer of the 
tonsil can be attributed to exposure to 
herbicides in service.  However, we are 
unable to state that it is likely, or at 
least as likely as not, that the 
veteran's cancer of the right tonsil can 
be attributed to his exposure to 
herbicides during military service.

III.  Analysis

Presumptive service connection

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The medical evidence of 
record shows that the veteran has cancer of the right tonsil 
region, and the first question is whether this type of cancer 
would trigger the regulatory provisions for presumptive 
service connection due to exposure to Agent Orange.  
38 C.F.R. § 3.309(e).  As noted, the four respiratory cancers 
that may be presumptively service-connected under 38 C.F.R. 
§ 3.309(e) are cancer of the lung, bronchus, larynx, or 
trachea.  

Evidence favoring classification of the veteran's carcinoma 
as a respiratory cancer is in the December 1996 opinion from 
the veteran's private physician.  Dr. Smith referenced the VA 
agent orange presumption related to the development of airway 
carcinomas, to include cancer of the lung, bronchus, larynx, 
or trachea.  Dr. Smith opined that as in any other airway 
cancer related to inhalants such as tobacco, any portion of 
the respiratory tract, including the common respiratory tract 
of the tonsil and pharynx, might be involved in the exposure 
to the toxic substance.  Dr. Smith opined, therefore, that it 
is reasonable to assume that Agent orange could well have 
played a role in the development of the veteran's cancer.  

Evidence against classifying the veteran's carcinoma as a 
respiratory cancer is in the September 2000 opinion offered 
by the VA physician.  The VA physician explained that cancers 
of the tonsils and larynx have separate ICD-9-CM codes, and 
cancer of the tonsil differs from the other malignancies 
currently listed in 38 C.F.R. § 3.309(e) in terms of anatomic 
location and/or histology.  As such, the veteran's malignancy 
is not included as a presumptive disorder under 38 C.F.R. 
§ 3.309(e). 

In consideration of the opinions set forth, the Board finds 
that the weight of evidence is against a finding that the 
veteran's cancer of the right tonsil region, constitutes a 
respiratory cancer for VA purposes.  The Board finds that the 
September 2000 medical opinion from the VA Chief Medical 
Director for Public Health and Environmental Hazards is 
persuasive in light of the physician's opinion that cancer of 
the tonsil differs from the other malignancies currently 
listed in 38 C.F.R. § 3.309(e) in terms of anatomic location 
and/or histology.  It appears that the veteran's cancer was 
not located in the areas specifically listed under the 
presumptive provisions.  In that regard, the Board again 
notes that the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Direct service connection

The Board first notes that cancer of the right tonsil was not 
manifested during service or for 27 years after discharge 
from service.  It is therefore clear that the cancer was not 
manifested during service or within the one-year presumptive 
period for malignant tumors.  The question now becomes 
whether the cancer is otherwise related to service.  38 
C.F.R. § 3.303(d).

The Chief of Administrative Medicine offered his opinion that 
although unusual, cancer of the tonsil can arise in 
nonsmokers and non-drinkers.  He opined that the veteran 
presents with a highly unusual clinical picture, and it would 
seem "possible" that there exists a relationship between 
his cancer and herbicide exposure.  Dr. Smith and Dr. 
Campbell, the veteran's private physicians, have both opined 
that based on the fact that the veteran is younger than the 
average age presenting with carcinoma, a nonsmoker, and a 
social to moderate drinker, it would be reasonable to assume 
that exposure to herbicides could have contributed to his 
development of cancer.  The Board also acknowledges the VA 
Chief Medical Director's statement for Public Health and 
Environmental Hazards September 2000 statement that the NAS 
1993 Report "Veterans and Agent Orange" did not explicitly 
address cancer of the tonsils, and her opinion that it was 
"possible" that the veteran's cancer of the tonsil could be 
attributed to exposure to herbicides in service.  She, 
however, was unable to state that it is at least as likely as 
not that the veteran's cancer was due to exposure to 
herbicides in service.  The Board believes that the opinion 
of the VA Chief Medical Director for Public Health and 
Environmental Hazards should be given considerable weight 
since this individual possesses specialized knowledge in the 
effects of herbicides.  Moreover, none of the physicians were 
able to state that it was at least as likely as not that the 
veteran's carcinoma could be attributed to herbicide 
exposure, therefore, such opinions are clearly speculative in 
nature and argue against a relationship for service 
connection purposes.  Both Federal regulation and case law 
preclude granting service connection predicated on a result 
of speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The Board has considered the veteran's lay contentions that 
his diagnosed carcinoma was due to exposure to herbicides 
during service in Vietnam, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, neither the veteran, his representative, nor the 
Board are shown to be competent to render medical diagnoses 
or opinions as to medical causation.  The questions involved 
are clearly medical in nature and must be addressed by 
medical personnel.  It is the clear consensus of medical 
opinion in this case that the veteran's cancer may be due to 
exposure to herbicides.  However, even recognizing that the 
veteran's cancer may be unusual for someone of his age and 
health history, none of the medical doctors have been able to 
offer a persuasive opinion that it is at least as likely as 
not that the veteran's cancer is related to herbicide 
exposure during service.  Under the circumstances, the Board 
must find that the preponderance of the competent evidence is 
against the veteran's claim.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determination in this 
case.  38 U.S.C.A. § 5107(b).  




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


